Saturday, 22d November. The President delivered the opinion of the court — C1 That the bill filed in this cause, “ for reviewing the decree and proceedings therein men- “ tionecl, ought not to have been received or allowed by “ the High Court of Chancery; as it does not show any “ new matter, or disclose, or refer to any new evidence, “ sufficient to ground a bill of review, or reversal of the “ decree prayed by the said bill to be reviewed and re- “ versed, nor does the new evidence taken and produced “ in this cause, in any manner prove or warrant the same.”
Decree of the High Court of Chancery reversed;— injunction dissolved, and bill dismissed with costs.